Citation Nr: 0315425	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service ocnnection for a low back injury.

2.  Entitlement to service connection for a cervical spine 
injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, wherein the RO denied entitlement to 
service connection for neck and back injuries with numbness 
in the arms, hands and legs. 

During a February 2003 videoconference hearing before the 
undersigned Veterans Law Judge sitting in Washington, D.C..  
A copy of the hearing transcript has been associated with the 
claims file. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Service medical records reflect treatment for low back pain.  
The Board finds that a VA orthopedic examination with an 
opinion as to the etiology of any currently present low back 
and/or cervical spine disabilities would be helpful prior to 
final appellate review of the veteran's claims.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

In addition, a review of the claims file reflects that in a 
statement to the RO, dated in November 2001, the veteran 
indicated that he had received cortisone injections at the 
"VA Pain Clinic."  Accordingly, the RO must determine 
whether and when the veteran received VA medical care for his 
lumbar and/or cervical spine, and those records, must be 
associated with the claims file.  Bell v. Derwinski, 2 Vet 
App. 611 (1992).  In addition, in an undated statement 
received in February 2003, M. R., M.D., indicated that the 
veteran had been his patient for about 20 years, and that he 
had been evaluated for his chronic lumbar and cervical 
problems.  However, treatment reports from Dr. M. R. are not 
contained in the claims file.  In addition, in a January 2002 
statement, G. R. B., M.D., reported that he had treated the 
veteran between the years of 1988 and 1991 for mid and lower 
back pain.  Those treatment reports are also not contained in 
the claims file.  Thus additional development in this regard 
is warranted as well.  Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, the veteran reported in a statement to the RO, dated 
in November 2001, that he is in receipt of VA vocational 
training. The veteran's vocational rehabilitation file has 
not been associated with the claims folder.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his low back and cervical spine 
disabilities since service.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of all pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include all outpatient treatment reports 
from "the VA Pain Clinic" referred to 
by the veteran in his November 2001 
statement to the RO.  

The RO should also obtain all treatment 
reports of the veteran from Michael 
Ruley, M.D., 3416 S. Post Road, Suite A, 
Indianapolis, Indiana 46239 since 
service, and from G. R. Billingsley, M.D. 
4940 S. Emerson Avenue, Indianapolis, 
Indiana 46203, dating from 1988 to 1991.  
The RO should ensure that its efforts to 
obtain the identified records are fully 
documented in the claims file.  If the RO 
is unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

3.  The RO should obtain the veteran's VA 
vocational rehabilitation folder, if 
available, associate it with the claims 
folder, and ensure that it is forwarded 
to the Board for appellate review, as 
appropriate, along with the veteran's 
claims folder.

4.  When the above development has been 
completed, the RO should arrange for a VA 
orthopedic examination to determine the 
extent and etiology of any currently 
present lumbar and/or cervical spine 
disabilities.  All indicated studies 
should be performed.  Based upon the 
examination results and a review of the 
claims file, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that any currently present 
low back and/or cervical spine 
disabilities are etiologically related to 
clinical findings noted in service.  The 
examiner must indicate that a review of 
the claims file was made.  The rationale 
for all opinions expressed should be 
fully explained.  The claims file, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report must be 
typed.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

6.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, the 
RO should readjudicate the issues on 
appeal.  

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




